Case 1:19-mc-02241-LDH Document 18-1 Filed 09/11/19 Page 1 of 7 PageID #: 10




                            EXHIBIT A
Case 1:19-mc-02241-LDH
        Case 1:19-mc-00384-AT
                         Document
                              Document
                                  18-1 Filed
                                       17 Filed
                                             09/11/19
                                                  09/06/19
                                                       PagePage
                                                            2 of 71PageID
                                                                   of 6   #: 11
Case 1:19-mc-02241-LDH
        Case 1:19-mc-00384-AT
                         Document
                              Document
                                  18-1 Filed
                                       17 Filed
                                             09/11/19
                                                  09/06/19
                                                       PagePage
                                                            3 of 72PageID
                                                                   of 6   #: 12



1–2, Alcon. Mem. at 1, ECF No. 15. The case involves the sale of Alcon-branded contact lenses

in the United States that were sourced from Alcon distributors outside of the United States—a

practice commonly referred to as “gray market” selling. HKW Mem. at 2. Alcon alleges that

Defendants import and sell Alcon contact lenses that are not intended to be sold in the United

States, may not be compliant with U.S. Food and Drug Administration standards or even be

authentic, and lack Alcon’s safety and usage information for U.S. consumers. Alcon. Mem. at 1.

       HKW is a private equity firm. HKW Mem. at 2. In September 2017, shortly before the

filing of the complaint, HKW acquired Defendants through a leveraged buyout. Alcon Mem. at

2. Alcon alleges that HKW’s “partnership model” and active role in Defendants’ operations,

including the fact that HKW Senior Partner Jeff Wood is Defendants’ chairman, suggest that

HKW is involved in Defendants’ daily affairs and may have information relevant to Alcon’s

claims and defenses. See Alcon Mem. at 2–3. HKW denies this. HKW Mem. at 2, 15.

       On July 12, 2019, Alcon served a subpoena on HKW seeking documents related to

Defendants’ defenses and counterclaims. Alcon Mem. at 3–4. The parties engaged in a meet

and confer process during which Alcon agreed to (1) extend the deadline for HKW to respond to

the subpoena to August 16, 2019, Alcon Mem. at 1 n.1, and (2) limit the relevant timeframe to

January 1, 2015 to the present. Alcon Mem. at 4. Arguing that this timeframe limitation fails to

address HKW’s overbreadth and relevance concerns, HKW moved to quash the subpoena on

August 16, 2019. HKW Mem. at 1.




                                                2
Case 1:19-mc-02241-LDH
        Case 1:19-mc-00384-AT
                         Document
                              Document
                                  18-1 Filed
                                       17 Filed
                                             09/11/19
                                                  09/06/19
                                                       PagePage
                                                            4 of 73PageID
                                                                   of 6   #: 13



                                          DISCUSSION

  I.       Legal Standard

       Federal Rule of Civil Procedure 45 provides that on a “timely motion, the court for the

district where compliance is required must quash or modify a subpoena that . . . (iv) subjects a

person to undue burden.” Fed. R. Civ. Proc. 45(d)(3)(A).

       On a motion to quash, “the party issuing the subpoena must demonstrate that the

information sought is relevant and material to the allegations and claims at issue in the

proceedings.” Shaw v. Arena, No. 17 Misc. 448, 2018 WL 324896, at *1 (S.D.N.Y. Jan. 3,

2018) (internal quotation marks, citation, and alteration omitted). Upon establishing relevance,

“the movant bears the burden of demonstrating an undue burden.” Griffith v. United States, No.

M8-85, 2007 WL 1222586, at *2 (S.D.N.Y. Apr. 25, 2007). Determining whether a subpoena

imposes an undue burden “requires a court to balance the interests served by demanding

compliance with the subpoena against the interests furthered by quashing it,” which “calls upon

the trial court to consider whether the information is necessary and whether it is available from

any other source.” Aristocrat Leisure Ltd. v. Deutsche Bank Tr. Co. Ams., 262 F.R.D. 293, 300

(S.D.N.Y. 2009); Kirschner v. Klemons, No. 99 Civ. 4828, 2005 WL 1214330, at *2 (S.D.N.Y.

May 19, 2005).

 II.       Analysis

       The Court concludes that although the subpoena may seek relevant information, it is

overbroad and, as a result, unduly burdensome on HKW. The Court first considers relevance

and then addresses burden. “[A] district court whose only connection with a case is supervision

of discovery ancillary to an action in another district should be especially hesitant to pass

judgment on what constitutes relevant evidence thereunder.” Westernbank Puerto Rico v.

                                                  3
Case 1:19-mc-02241-LDH
        Case 1:19-mc-00384-AT
                         Document
                              Document
                                  18-1 Filed
                                       17 Filed
                                             09/11/19
                                                  09/06/19
                                                       PagePage
                                                            5 of 74PageID
                                                                   of 6   #: 14



Kachkar, No. 07 Civ. 1606, 2009 WL 856392, at *4 (S.D.N.Y. Mar. 27, 2009) (internal

quotation marks and citation omitted). “[W]here relevance is in doubt, the district court is to be

permissive.” Id.

       Alcon argues that the subpoena seeks “documents that bear directly on Defendants’

defenses and counterclaims in the underlying litigation—most notably, on Defendants’ claims

that they have no knowledge of risks associated with their purchase and sale of gray market

lenses and that they are being harmed by Alcon’s efforts to stop the sale of gray market Alcon

lenses—and Alcon’s allegation that Defendants acted willfully.” Alcon Mem. at 3. Further,

Alcon contends that because “HKW acquired Defendants shortly prior to the filing of the

complaint in the [u]nderlying [a]ction, communications between HKW and Defendants are likely

to be directly relevant to these issues.” Id. at 4. The standard, however, requires more than a

likelihood of relevance. Alcon must demonstrate that “the information sought is relevant and

material to the allegations and claims at issue in the” underlying litigation. Shaw, 2018 WL

324896, at *1 (internal quotation marks and citation omitted) (emphasis added). The Court is not

persuaded that Alcon has demonstrated relevance, but hesitates “to pass judgment on what

constitutes relevant evidence thereunder.” Westernbank Puerto Rico, 2009 WL 856392, at *4

(internal quotation marks and citation omitted).

       Alcon seeks “two general categories of information: (1) Defendants’ representations to

HKW, which will bear on Defendants’ knowledge of the risks that exist in buying and selling

gray market, including risks to Defendants’ business from Alcon’s enforcement activities; and

(2) any independent knowledge that HKW possesses of those risks, either before or after HKW

acquired Defendants.” Alcon Mem. at 5.

       In “balanc[ing] the interests served by demanding compliance with the subpoena against

                                                   4
Case 1:19-mc-02241-LDH
        Case 1:19-mc-00384-AT
                         Document
                              Document
                                  18-1 Filed
                                       17 Filed
                                             09/11/19
                                                  09/06/19
                                                       PagePage
                                                            6 of 75PageID
                                                                   of 6   #: 15



the interests furthered by quashing it” and “consider[ing] whether the information is necessary

and whether it is available from any other source,” the Court finds that the subpoena imposes an

undue burden on HKW. Aristocrat Leisure Ltd., 262 F.R.D. at 300. To the extent that Alcon

seeks “Defendants’ representations to HKW,” Alcon can obtain that information from

Defendants in the underlying action. This Court may limit discovery if “the party seeking

discovery has ample opportunity to obtain the information by discovery in the action[.]”

Vangelakos v. Wells Fargo Bank, N.A., No. 13 Civ. 6574, 2014 WL 12772257, at *1 (S.D.N.Y.

June 26, 2014) (quoting Fed. R. Civ. P. 26(b)(2)(C)(ii)) (internal quotation marks omitted); see

Ameritox, Ltd. v. Millennium Labs, Inc., No. 12 Civ. 7493, 2012 WL 6568226, at *2–3 (N.D. Ill.

Dec. 14, 2012) (granting a motion to quash nonparty subpoena “because the requests are

cumulative and duplicative of discovery requests made to the party to the litigation”). Alcon

argues that Defendants have produced only one document that mentions HKW. Alcon Mem. at

8. This, however, does not mean that Alcon is without recourse. Alcon may avail itself of other

discovery tools under the Federal Rules of Civil Procedure.

        Moreover, the subpoena is overbroad. For example, the subpoena requests “All

Documents” in connection to several topics. “Documents” is defined as “any kind of written,

typewritten, photographic, or printed material whatsoever and any computer-readable material,

including, without limitation, papers, agreements, contracts, notes, memoranda, correspondence,

letters, telegrams, statements, personal diaries, records, books, maps, blueprints, forms, transcriptions

and recordings, magnetic tapes, discs, and printed cards that are in Your possession, custody, or

control.” HKW Mem. at 4 n.3. Alcon’s argument that “[r]ather than file this motion, HKW should

have merely applied the definitions in the Local Rules,” Alcon Mem. at 8, is unavailing; HKW would

need to comply with the subpoena as written, absent some agreement between the parties. There


                                                   5
Case 1:19-mc-02241-LDH
        Case 1:19-mc-00384-AT
                         Document
                              Document
                                  18-1 Filed
                                       17 Filed
                                             09/11/19
                                                  09/06/19
                                                       PagePage
                                                            7 of 76PageID
                                                                   of 6   #: 16



appears to be no such agreement here. See HKW Reply at 8, ECF No. 13. Because the subpoena is

overbroad, it places an undue burden on HKW.

       Accordingly, the motion to quash is GRANTED. The Clerk of Court is directed to terminate

the motion at ECF No. 2.

       SO ORDERED.

Dated: September 6, 2019
       New York, New York




                                               6
